HiggiNS, J.
The pleadings are sufficient to permit these inferences: (1) More than four years before her death the testatrix executed a power of attorney authorizing T. Clayton Pegram to act for her in certain business transactions. (2) Pegram purchased Reynolds stock which the plaintiffs allege was paid for entirely from funds of testatrix, and which the defendant alleges was paid for in part by the testatrix and in part by himself; that the stock was issued to both as joint tenants with right of survivorship. (3) The plaintiffs claim the stock should be accounted for as an asset of the estate. The defendant claims *220he is the sole owner “under a valid contract entered into between the deceased and this answering defendant, for valuable considerations.”
Upon the plaintiffs’ request, Judge Clarkson ordered the defendant Pegram to permit inspection and copying of the books, papers and documents relied on by the defendant as showing title to the stock. The order was made pursuant to G.S. 8-89 which gives superior court judges, in their discretion, the power to order parties to produce for inspection and copying, books, records and documents relating to the merits of an action pending in the superior court. The section is remedial and should be liberally construed. Abbitt v. Gregory, 196 N.C. 9, 144 S.E. 297.
Here, the attorney in fact purchased stocks, according to his own admission, in part from his principal’s funds. Later, as executor of the principal’s estate, he refused to account for the stock, claiming he owns it “under a valid contract entered into between the deceased and this answering defendant, for valuable considerations.” Having occupied the relationship of attorney in fact at the time he purchased the stock, and now occupying the position of executor, he complains that the superior court committed prejudicial error in ordering him to show the contract under which he claims the stock. Trust relationships are involved. The trustee who seeks to benefit should be willing to disclose his authority to do so. The purpose of the statute is to enable superior court judges to do exactly what Judge Clarkson did in this case. His order is
Affirmed.